Citation Nr: 1206220	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  08-00 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral hand disorder (Dupuytren's contracture and residuals of a cold injury to the hands), also claimed as secondary to service-connected anxiety disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from January 1949 to February 1955 and from March 1955 to February 1969, including combat service during the Korean Conflict, and his decorations include the Purple Heart Medal.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied the current appellate claim.  The RO in Montgomery, Alabama, currently has jurisdiction over the Veteran's VA claims folder.

The Veteran provided testimony at a hearing before a Decision Review Officer (DRO) at the RO in July 2009.  

This case was previously before the Board in August 2010, March 2011, July 2011, and October 2011.  In August 2010, March 2011 and July 2011, the Board remanded the Veteran's bilateral hand claim for VA medical examinations to address the etiology of this current disability.  The examinations were accomplished in September 2010 (with an April 2011 addendum) and in August 2011.  

In October 2011, the Board requested a medical expert opinion from a member of the Veterans Health Administration (VHA).  The requested opinion was subsequently promulgated November 2011; the Veteran was provided with a copy of this opinion in December 2011, and was given 60 days in which to send any additional evidence or argument regarding the case pursuant to 38 C.F.R. § 20.903.  In February 2012, the Veteran submitted additional evidence in support of his claim and that same month his representative noted the opinion and submitted written argument in support of his appeal.  Accordingly, the Board will proceed with the consideration of his case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

The preponderance of the competent medical and other evidence of record is against a finding that the Veteran has a chronic bilateral hand disorder that was incurred in or otherwise the result of his active service, to include as secondary to a service-connected disability.


CONCLUSION OF LAW

Service connection is not warranted for a bilateral hand disorder (Dupuytren's contracture and residuals of a cold injury to the hands), to include as secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in October 2005, which is clearly prior to the May 2006 rating decision that is the subject of this appeal.  He was also sent additional notification via letters dated in August 2010, November 2010, and March 2011 followed by readjudication of the appeal by various Supplemental Statements of the Case (SSOCs) which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the Veteran was provided with the information regarding disability rating(s) and effective date(s) as mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the July 2009 DRO hearing.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, he has not indicated that there is outstanding evidence which relates the etiology of his current bilateral hand disorder to his military service, to include as secondary to a service-connected disability.

With respect to the aforementioned July 2009 DRO hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Granted, effective August 23, 2011, VA regulations were amended to clarify that the hearing provisions in 38 C.F.R. § 3.103, which were cited by the Court in Bryant, only apply to hearings before the agency of original jurisdiction (i.e., the RO in this case) and do not apply to hearings before the Board.  Board hearings are instead governed the hearing provisions in 38 C.F.R. Part 20, subpart H.  However, the Bryant holding is still applicable to cases such as this where a hearing was conducted by an RO official.

In this case, the Board acknowledges that the DRO who conducted the July 2009 hearing did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's bilateral hand disorder claim.  Further, the DRO did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because, as detailed above, the Board has already determined the Veteran received adequate notification as to the elements necessary to substantiate this claim.  Moreover, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate this claim, and volunteered his treatment history regarding his bilateral hand disorder.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied.

The Board also notes, as indicated in the Introduction that the Veteran was accorded VA medical examinations regarding this case in September 2005, September 2010 (with an April 2011 addendum), and August 2011.  These examinations, as well as the November 2011 VHA opinion, provided opinions that addressed the etiology of the current bilateral hand disorder, to include the Veteran's contentions of an in-service cold injury and secondary service connection.  As these opinions were based upon an accurate understanding of the Veteran's medical history based upon review of his VA claims folder, as well as the nature of his current bilateral hand disorder, the Board finds they are supported by an adequate foundation.  No inaccuracies or prejudice is demonstrated with respect to these VA examinations or the VHA opinion.  Accordingly, the Board finds that these medical opinions are adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Analysis

In the instant case, and for the reasons stated below, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral hand disorder, and it must be denied.

The Veteran essentially contends that his current hand disorders, to include Dupuytren's contracture and residuals of cold injury, are related to exposure to extreme cold weather conditions while in-service.  In the alternative, the Veteran contends that his bilateral hand condition is caused or aggravated by his alcohol abuse, which he uses to self-medicate his service-connected anxiety disorder. 

The Board notes that the Veteran, as a lay person, is competent to testify as to his observable in- and post-service problems of the hand.  However, the issue of whether he sustained the type of cold injury during service that resulted in a chronic disability of the hands is a medically complex issue that requires competent medical evidence.  Further, the issue of whether one disability caused or permanently aggravated another is the type of relationship that competent medical evidence is required. Moreover, this finding is supported by the holding of Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) in which the United States Court of Appeals for the Federal Circuit (Federal Circuit) held in the context of a claimant contending secondary service connection that the claimant's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  If such a contention is not sufficient to warrant a medical examination, it is clear that it is not sufficient to warrant a grant of service connection. 

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  

The Board also notes that the Veteran's service treatment records and separation examinations are negative for any complaint, diagnosis, or treatment for a bilateral hand disorder and/or cold weather injuries.  Moreover, the first indication of the current disability is years after his separation from service.  

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

The Board further notes that, as detailed below, multiple medical opinions were obtained which addressed the Veteran's contentions as to the etiology of his current bilateral hand disorder.  As detailed below, taken together the majority of these opinions reflect that the current bilateral hand disorder is not etiologically linked to military service, to include as secondary to a service-connected disability.

The Veteran was afforded a VA joints examination in September 2005.  The examiner diagnosed the Veteran with recurrent Dupuytren's contracture of the hands.  Additionally, the examiner stated that a review of current literature indicated no known association with either cold injury or burn injury.  Furthermore, the examiner stated that while there was a subcutaneous thickening of the fascia, the Veteran's bilateral hand disorder was not due to his previous burn injury or his cold injury, based upon available medical knowledge.

In November 2006, the Veteran's private physician stated that it was quite possible that his exposure to the extreme cold weather during service caused enough injuries to his hands, and contributed to the development of Dupuytren's contracture.

The Veteran was afforded another VA examination in September 2010.  The examiner diagnosed the Veteran with Dupuytren's contractures of the hands, bilaterally.  The examiner concluded that this condition was less likely than not caused by or a result of cold injury during military service.  Additionally, the examiner noted that there was no well-documented evidence that this condition was linked to cold injuries.  Furthermore, the examiner stated that the cause of this disorder was noted to be unknown.  Moreover, the examiner indicated that this disorder occurred primarily in white males over the age of 50, and it appeared to have a pronounced genetic predisposition.  However, the examiner did not offer an opinion as to whether the Veteran's bilateral hand disorder was caused or aggravated by his service-connected anxiety disorder.

The claims file also contains an April 2011 addendum to the September 2010 VA examination.  However, the addendum opinion was not written by the examiner who initially examined the Veteran in September 2010.  The doctor's addendum opinion simply stated that there is no link between an anxiety disorder and a cold injury residual or Dupuytren's contracture in the medical literature; therefore, the Veteran's current residuals of a cold injury and Dupuytren's contracture were less likely than related to his anxiety disorder.  However, the addendum opinion did not address whether it is at least as likely as not that the Veteran's bilateral hand disorder was aggravated by his service-connected anxiety disorder.  

The Veteran was afforded another VA examination in August 2011 to access his bilateral hand condition.  The examiner diagnosed him with a cold injury to hands, and bilateral hand Dupuytren's contractures and arthritis and opined that the Veteran's hand conditions were not caused by or a result of his service-connected anxiety disorder.  Additionally, the examiner stated that anxiety does not affect the residuals from a cold injury.  The nature of a cold injury is a direct trauma from the cold to the tissues (peripheral nerves, joints, skin, and vessels).  Furthermore, the examiner stated that there was no medically accepted pathophysiolgical, biochemical or anatomic link between this mental disorder and cold injuries.  Moreover, the examiner reported that Dupuytren's contractures are due to metabolic (electrolyte or endocrine disorders) or from repetitive motion injuries.  Additionally, he stated that in this case, the etiology is most likely the latter.  Lastly, the examiner stated that there was no medically accepted pathophysiological, biochemical, or anatomic link between this mental disorder and Dupuytren's.  

Further, as indicated in the Introduction, the Board requested a VHA opinion in October 2011 to address the issue whether it was at least as likely as not that the Veteran's bilateral hand condition, diagnosed as Dupuytren's contractures and arthritis, was caused or aggravated (i.e., permanently worsened beyond the nature progress of the disease) by his service-connected anxiety disorder, to include alcohol abuse.  In the November 2011 VHA opinion, it was concluded that the current bilateral hand disorder was less likely than not caused or aggravated by his service-connected anxiety disorder, to include alcohol abuse.  The clinician who completed this opinion stated that there was no pathophysiological, biochemical, or anatomic link between Dupuytren's contracture and anxiety, the treatment of such anxiety or alcohol abuse; nor was there a relationship between the above mentioned etiologies and aggravation of Dupuytren's contracture.

Finally, in February 2012 the Veteran submitted a statement drafted by his treating physician, Dr. Michael W. Luther, in which Dr. Luther reiterated that the Veteran continued to suffer from a bilateral hand disability.  Dr. Luther offered no opinion regarding the onset or etiology of the condition.

In short, even though the Veteran's private physician indicated that it was possible that his bilateral hand disorder is consistent with a cold injury, this opinion is outweighted by the various VA examiners who found that the nature of the current disability was not consistent with such an injury.  As the VA examiner's opinions were supported by reference to accepted medical literature, and the private physician's opinion was not, the Board finds that they are entitled to greater weight in the instant case.  Moreover, it is also noted that the majority of the medical clinicians who evaluated this case found that the current disability was not related to the circumstances of the Veteran's service.  Further, all of the opinions addressing the issue of secondary service connection have concluded that there is no basis upon which the service-connected anxiety disorder, to include alcohol abuse, could have caused or aggravated the Veteran's current bilateral hand disorder.

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding that the Veteran has a chronic bilateral hand disorder that was incurred in or otherwise the result of his active service, to include as secondary to a service-connected disability.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to this claim must be denied.


ORDER

Entitlement to service connection for a bilateral hand disorder (Dupuytren's contracture and residuals of a cold injury to the hands), also claimed as secondary to service-connected anxiety disorder, is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


